Close, J.
(dissenting). I dissent and vote to affirm the interlocutory decree. I am unable to agree with the majority that the instant case is distinguishable from Matter of Rausch (258 N. Y. 327). As I read that case, it did not turn upon the fact that the trust there involved was irrevocable and unamendable. The test applied in the Rausch case was that the reference was to a document in existence at the time of the making of the will, and the identification was precise and definite. Here the trust agreement, as it existed on the day the will was executed, meets all these requirements. No substantial distinction can be drawn between the result reached by the Special Term and the conclusion arrived at in Matter of Rausch (supra).
Interlocutory decree modified by striking out all the decretal paragraphs except the “ Fifth,” “ Ninth,” “ Tenth ” and “ Eleventh,” and by substituting in lieu thereof the following paragraph: “ Ordered, adjudged and decreed that article ' Third ’ of the will of Julius Janowitz, deceased, is invalid, unlawful and ineffective to transfer to the plaintiff and its co-trustee all real and personal property described in article 1 Third/ ” As thus modified, the interlocutory decree is unanimously affirmed, with costs to appellant-respondent widow against the plaintiff-respondent. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Settle order on notice.